Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 1 of 34 PageID #:4




                   EXHIBIT A
                   Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 2 of 34 PageID #:5                                     7/2/21, 2:38 PM




                                                  Cook County
                                                  Clerk of the Circuit Court
                                                   Electronic Docket Search
                                                         cery, Domestic/Child upport, Civil and Law Divis'ons

                                      Case Information Summary for Case Number
                                                   2021-M1-109850

                                                                                          Case Type: STATUTORY
              Filing Date: 05/12/2021
                                                                                          ACTION
              Division: Municipal
                                                                                          District: First Municipal
              Division
              Ad Damnum: $30000.00                                                        Calendar:
                                                           Party Information

              Plaintiff(s)                                                    Attorney(s)
                                                                              COMMUNITY
              ADAN OSCAR
                                                                              LAWYERSGROUP LT
                                                                              73 W MONROE ST #502
                                                                              CHICAGO IL, 60603
                                                                              (312) 285-3227
              Defendant(s)                          Defendant Date of Service Attorney(s)
              AFNI, INC.
              COMCAST OF GEORGIA

                                                              Case Activity

              Activity Date: 05/12/2021                                                        Participant: ADAN      OSCAR
                             STATUTORY ACTION COMPLAINT FILED - JURY DEMAND
                         Court Room: 1501
                                                                                    Attorney: COMMUNITY
                           Court Fee: 600.50
                                                                                              LAWYERSGROUP LT
               Ad Damnum Amount: 30000.00


              Activity Date: 05/12/2021                                                        Participant: ADAN      OSCAR
                                                           EXHIBITS FILED
                                                                                    Attorney: COMMUNITY

https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=…-109850&SearchType=0&Database=1&case_no=&PLtype=1&sname=&CDate=       Page 1 of 3
                   Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 3 of 34 PageID #:6                                     7/2/21, 2:38 PM



                                                                                              LAWYERSGROUP LT


              Activity Date: 05/25/2021                                                        Participant: ADAN      OSCAR
                                          SUMMONS ISSUED AND RETURNABLE
                                                                                    Attorney: COMMUNITY
                       Court Room: 1501
                                                                                              LAWYERSGROUP LT


              Activity Date: 05/25/2021                                                        Participant: ADAN      OSCAR
                                          SUMMONS ISSUED AND RETURNABLE
                                                                                    Attorney: COMMUNITY
                       Court Room: 1501
                                                                                              LAWYERSGROUP LT


              Activity Date: 06/01/2021                                                        Participant: ADAN      OSCAR
                                                     POSTCARD GENERATED
                                                                                    Attorney: COMMUNITY
                                                                                              LAWYERSGROUP LT


              Activity Date: 06/01/2021                                                             Participant: AFNI,    INC.
                                                  CASE SET ON STATUS CALL
                               Date: 08/16/2021
                                                                                       Judge: SCHNEIDER, CATHERINE
                        Court Time: 0930
                                                                                              A.
                       Court Room: 1501


              Activity Date: 06/08/2021                                                             Participant: AFNI,    INC.
                            SUMMONS SERVED - CORPORATION/COMPANY/BUSINESS
                               Date: 06/03/2021


                                                                                                              Back to Top
                                                                                                              ---------


                      Please note: Neither the Circuit Court of Cook County nor the Clerk of the
                  Circuit Court of Cook County warrants the accuracy, completeness, or the currency
                   of this data. This data is not an official record of the Court or the Clerk and may
                                      not be represented as an official court record.

                  If data does not appear in a specific field, we likely do not have the responsive data
                                                 in our master database.

https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=…-109850&SearchType=0&Database=1&case_no=&PLtype=1&sname=&CDate=       Page 2 of 3
                   Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 4 of 34 PageID #:7                                     7/2/21, 2:38 PM




https://courtlink.lexisnexis.com/cookcounty/FindDock.aspx?NCase=…-109850&SearchType=0&Database=1&case_no=&PLtype=1&sname=&CDate=      Page 3 of 3
  Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 5 of 34 PageID #:8

. CT Corporation                                                                                     Service of Process
                                                                                                     Transmittal
                                                                                                     06/03/2021
                                                                                                     CT Log Number 539667979
 TO:         Alicia Mckeighan
             Afni, Inc.
             404 BROCK DR, PO BOX 3097
             BLOOMINGTON, IL 61701-2654

 RE:         Process Served in Illinois

 FOR:        Afni, Inc. (Domestic State: IL)




 ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

 TITLE OF ACTION:                                  Oscar Adan, PLTF. vs. AFNI, INC., ET AL., DFTS.
 DOCUMENT(S) SERVED:                               -
 COURT/AGENCY:                                     None Specified
                                                   Case # 2021M1109850
 ON WHOM PROCESS WAS SERVED:                       The Corporation Company, Springfield, IL
 DATE AND HOUR OF SERVICE:                         By Process Server on 06/03/2021 at 03:21
 JURISDICTION SERVED :                             Illinois
 APPEARANCE OR ANSWER DUE:                         None Specified
 ATTORNEY(S) / SENDER(S):                          None Specified
 ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/03/2021, Expected Purge Date:
                                                   06/08/2021

                                                   Image SOP

                                                   Email Notification, Alicia Mckeighan aliciamckeighan@afni.com

 REGISTERED AGENT ADDRESS:                         The Corporation Company
                                                   600 S. 2nd St
                                                   Suite 104
                                                   Springfield, IL 62704
                                                   866-539-8692
                                                   CorporationTeam@wolterskluwer.com
 The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
 relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
 of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
 advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
 therein.




                                                                                                     Page 1 of 1 / AP
         Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 6 of 34 PageID #:9



                                                                 '=)~ Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                         Thu, Jun 3, 2021

Server Name:                  Sheriff Drop




Entity Served                 AFNI, INC.

Case Number                   20211109850

Jurisdiction                  IL
                   Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 7 of 34 PageID #:10                                                    13449844
                                                                                                        111111111111 11111 1111111111 111111111111111 IIII IIII
    Hearing Date: No hearing scheduled
    Courtroom Number: No hearing scheduled                                                              •    5    0     0    8     0    7    2     4    •
    Location: No hearing scheduled                                                                               FILED
                                                                                                                 5/25/202111 :07 AM
                                                                                                                 IRIS Y. MARTINEZ
                                                                                                                 CIRCUIT CLERK
                                                                                                                 COOK COUNTY, IL
0
l()
co
                                                                                                                 20211109850 · .
a,
0
~
~

~



~               .2120 - Served       2220 - Not Served                       2620 - Sec. of State
N

                 2121 - Alias Served 2221 - Alias Not Served                 2621 - Alias Sec. of State
                 2320 - Service by Mail
~
                 Summons                                                                         (03/17 /21) CCM 0649 A
N
0

Sl                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
Sl
w                                          Fir st MUNICIPAL DISTRICT, CIVIL DiVISION
~
0
0
w
...J            Name All Parties                                          Case No.     2021-Ml-109850
u::
                 Oscar Adan                                              Amount Claimed $
                                                         Plaintiff(s)
                                           V. .
                                                                         Appearance Filing/Return Date _ _ _ __

                                                                          Status Date: _ _ _ __
                 AFNI, Inc. and Comcast of GA/IL/MI, LLC
                                                      Defendant(s)       Trial Date:

                 AFNI, 208 S. LaSalle, St.814; Chicago, IL 60604          Time _ _ _ 0 AM            O PM
                                             Address of Defendants        Room:

                Please serve as follows:     0 Certified Mail   @ Sheriff Service       O Alias (Plaintiff select one)
                                                                SUMMONS
                To each Defendant:

                YOU ARE SUMMONED and required:

                 1. To file your appearance.

                 2. File your answer to the complaint before 9:00 am as required by the applicable subsections of
                    Paragraph 3 or 4 in the NOTICE TO THE DEFENDANT on page 3 of this form.

                IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
                YOU FOR THE RELIEF ASKED IN THE COMPLAINT, A COPY OF WHICH IS
                HERETO ATTACHED.
                FILING AN APPEARANCE: Your appearance date is NOT a court date. It is _the deadline
                for filing your appearance/ answer. To file your appearance/ answer YOU DO NOT NEED
                TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                answer. You can download an Appearance form at http://www.illinoiscourts.gov/Forms/
                approved/ procedures/ appearance.asp. After completing and saving your Appearance form, you can
                electronically file (e-File) it with the circuit clerk's office.

                              Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                   cookcountyclerkofcourt.org
                                                                  Page 1· of 4
                 Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 8 of 34 PageID #:11
                                                                                                    111111111111 11111 1111111111 111111111111111 IIII IIII
      Summons                                                                                       • (Q;3/l7 ,{i2ij         CeC¥ Q64f) B
      E-FILING: E-filing is now mandatory with limited exemptions. _To e-F1e, you must first create an account with
      an e-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
      service provider. ·
0
ll)
co
0)
      If you need additional help or have trouble e-Filing, visit http://w~vw.illinoiscourts.gov/ fag/ gethelp.asp or talk with
0
~
~
      your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
~

N
0
      person or by mail. Ask your circuit clerk for more information or visit www.illin_oislegalaid.org.
N
      FEE WAIVER: If you are unable to pay your cour·t fees, you can apply for a fee waiver. For information about
      defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
      www.illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
      COURT DATE: Your court date will be sent.to your e-File email accbunt or t~e email address you provided to
      the clerk's office. You can also call or email the clerk's office to request your next.court date.' You will need to
      provide your case number OR, if unknown, the name of the Plaintiff or Deferidant. For criminal case types, you
      will also need to provide the Defendant's birthdate.
      REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference. This is
      called a "Remote Appearance". Call the Circuit Clerk at (312) 693-5030 or visit their website at HYP:ERLINK
      "http://~cookcountyclerkofcourt.org"www.c~okcountyclerkofcourt.org to find out how to do this:
      Contact information for each of the Clerk's Office locations is included with this summons .. The Clerk's office is
      open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.

      To the officer:
      This summons must be returned by the officer or other person to whom it was given for service, with endorsement
      of service and fees, if any, immediately after service, and not less tha~ 21 days before the day for appearance. If
      service cannot be made, this summons shall be returned so endorsed.
      This summons may not be served later than 21 days before the day for appearance.

                                    THERE IS A FEE TO FILE YOUR APPEARANCE


      @ Atty. No.: _6_00_7_0_ _ _ __                                 Witness:
      0 Pro Se 99 500
                                                                                 5/25/2021 11 :07 AM IRIS Y. MARTINEZ
      Name: Celetha Chatman
      Atty. for (if applicable):                                                Iris Y Martinez, Clerk of the Court

      Community Lawyers LLC                                          Date of Service:
      Address: 980 N. Michigan Ave., Suite 1400                                           (To be inserted by officer on copy left
                                                                                        · with Defendant or other person)
      City: Chicago

      State:·   IL    Zip: 60611

      Telephone: 312-757-1880

      Primary Email: cchatman@communitylawyersgroup.co


                             Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                  cookcountyclerkof<;:ourt.org
                                                              Page 2 of 4
                Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 9 of 34 PageID #:12
                                                                                                111111111111 11111 1111111111 111111111111111 IIII IIII
      Summons                                                                                   •(~IP AJ2'Q GiC~ Q64P <;
      Any person wishing to sue or defend a case as an indigent must petition the court to have the fees, costs, and
      charges associated with the proceedings waived. The Application for Wai~er of Court Fees can be found at http://
      www.illinoiscourts.gov/Forms/ approved/ procedures/Fee_Waiver.asp.
~     Customers may visit W\V\V:cookcountyclerkofcourt.org to access the Clerk's filing fees or telephone the Civil
~     Divis~on at the local circuit clerk's courthouse.                                    -



                                                 NOTICE TO PLAINTIFF
      You MUST select a return day of:
~         Not less than 14 or more than 40 days after issuance of summons if amount claimed is $10,000 or less;
~         Not less than 40 or more than 61 after issuance of summons if amount claimed is in excess of $10,000.
io
u.i
~                                               NOTICE TO DEFENDANT
@     1. If the complaint is notarized, your answer must be notarized ..
-'
u::
      IFor D1stnct 1 Cases Only: I
          2.  On the specified Return Day, one of the following may occur:
              a. If you are sued for $10,000 or less, you need not file an answer unless ordered to do so by the Court.
                 1.    If Plaintiff is not present, the case may be dismissed for want of prosecution.
                 11. If you have not filed an appearance, or you have filed an appearance and are not present, the
                       Plaintiff may obtain an exparte default ju~gment against you for the amount claimed.
                 111. If you have filed an appearance and are present on Return Day, trial may be held that day, or may be
                       set for another day certain.
              b. If you are sued for more than $10,000.00, and if you have filed your appearance on time, you must file
                  your answer no later than 10 days after the appearance date (return date) specified on page 1 of this
                  form. If you have not filed your appearance or answer on time, the Plaintiff may obtain an exparte
                  default judgment against you for the amount claimed. If Plaintiff is -not present for the Default call,
                  the .case may be dismissed for want of prosecution. If you filed your appearance and have not filed
                  your answer on time the Plaintiff may motion the court to enter a judgment. .·
           3. Late filing of an appearance or answer will not relieve you from a judgment or default order except by
              court order.


      Ifor D1stnct 2, 3, 4, 5, 6 Cases: I
          4. If you are sued for more than $10,000, you have 10 days from the Return Day to answer or otherwise plea.
          5. On the specified Return Day, if you are sued for $10,000 or less, you need not file an answer unless ordered
             to do so by the Court.
          6. On the specified_ Status/Trial Day,· one, of the following _may occur: _
             a. If Plaintiff is not present, the case may be dismissed for want of prosecution.
             b. If you have not filed an appearance, or you have filed an appearance and are not present, the Plaintiff
                 may obtain an ex parte default judgment against you for the amount claimed.
             c. If you have filed an appearance and are present on Status/Trial Day, trial may be held that day, or may
                 be set for another day certain.


                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                            Page 3 of 4
               Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 10 of 34 PageID #:13
                                                                                                111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                                •    5 0 0 8. 0 7 2 4 •
                                GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

     CALL OR SEND AN EMAIL MESSAGE to the telephone n~ber o~ court date email address below for the
     appropriate division, district or department to request your next court date. Email your case number, or, if you do
g    not have .your case number, email the Plaintiff or Defendant's name for civil case typ_es, or the Defend~nt's name
co
~    and bi.i:thdate for a criminal case. _
~

~

~

N
0
N

                 CHANCERY DIVISION                                            ALL SUBURBAN CASE TYPES
     Court date EMAIL: ChanCourtDate@cookcountycourt.com                          DISTRICT 2 - SKOKIE
     Gen. Info: (312) 603-5133                                       Court date EMAIL: D2CourtDate@cookcountycourt.com
                     CIVIL DIVISION                                  Gen. Info: (847) 470-7250
     Court date EMAIL: CivCourtDate@cookcountycourt.com                    DISTRICT 3 - ROLLING MEADOWS
     Gen. Info: (312) 603-5116                                       Court date EMAIL: D3CourtDate@cookcountycourt.com
                   COUNTY DIVISION                                   Gen. Info: (847) 818-3000
     Court date EMAIL: Cnt:yCourtDate@cookcountycourt.com                        DISTRICT 4 - MAYWOOD
     Gen. Info: (312) 603-5710                                       Court date EMAIL: D4CourtDate@cookcountycourt.com ·
      DOMESTIC RELATIONS/CHILD SUPPORT                               Gen. Info:· (708) 865-6040
                       DIVISION                                                DISTRICT 5 ~ BRIDGEVIEW
     Court date EMAIL: DRCourtDate@cookcountycourt.com               Court date EMAIL: DSCourtDate@cookcountycourt.com
                  .       OR
                          ChildSupCourtDate@cookcountycourt.com
                                                                     Gen. Info: (708) 97 4-6500
     Gen. Info:       (312) 603-6300                                             DISTRICT 6 - MARKHAM

                 DOMESTIC VIOLENCE                                   Court date EMAIL: D6CourtDate@cookcountycourt.com
     Court date EMAIL: DVCourtDate@cookcountycourt.com               Gen. Info: (708) 232-4551
     Gen. Info: (312} 325~9500

                      LAW DIVISION
     Court dafe EMAIL: LawCourtDate@cookcountycourt.com
     Gen. Info: (312) 603-5426

                  PROBATE DIVISION
     Court date EMAIL: ProbCourtDate@cookcountycourt.com
     Gen. Info: (312) 603-6441




                               Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                    cookcountyclerkofcourt.org
                                                              Page 4 of 4
                   Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 11 of 34 PageID #:14                                                      13449844
                                                                                                            111111111111 11111 1111111111 111111111111111 IIII IIII
     Hearing Date: No hearing scheduled
     Courtroom Number: No hearing scheduled                                                                 •    5 0 o. 8 0 7 2 4 •
     Location: No hearing scheduled                                                                                FILED
                                                                                                                     5/25/2021 11 :07 Afvl
                                                                                                                     IRIS Y. MARTINEZ
                                                                                                                     CIRCUIT CLERK
                                                                                                                     COOK COUNTY, IL
.,.,
0
                                                                                                                     20211109850
.co
 a,
0
~
~·
 ~

N
0
N                2120 - Served       2220 - Not Served                         2620 - Sec. of State
                 2121 - Alias Served 2221 - Alias Not Served                   2621 - Alias Sec. of State
                 2320 - Service by Mail
 ~
                 Summons                                                                             (03/17 /21) CCM 0649 A
 N
 0
 N
 io                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
 ~
 u..i
                                        Fir st MUNICIPAL DISTRICT, CIVIL DIVISION
 ~
o.
 0
 w
 _J              Name All Parties                                           Case No.       2021-Ml-109850
 u:::
                  Oscar Adan                                                Amount Claimed $
                                                            Plaintiff(s)
                                                                            Appearance Filing/Return Date _ _ _ __
                                            V.

                                                                            Status Date:
                  AFNI, Inc. and Comcast of GA/IL/MI, LLC
                                                          Defendant(s)      Trial Date: _ _ _ __

                  AFNI, 208 S. LaSalle, St.814; Chicago, IL 60604           Time _ _ _ 0 AM              O PM
                                                 Address of Defendants      Room: - - - -

                 Please serve as follows:        0 Certified Mail @ Sheriff Service         O Alias (Plaintiff select one)
                                                                  SUMMONS
                  To each Defendant:

                  YOU ARE SUMMONED and required:

                  1. To file your appearance.

                  2. File your answer to the complaint before 9:00 am as required by the applicable subsections of
                     Paragraph 3 or 4 in the NOTICE TO THE DEFENDANT on page 3 of this form.

                  IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST
                  YOU FOR THE RELIEF ASKED IN THE COMPLAINT, A COPY OF WHICH IS
                  HERETO ATTACHED.
                  FILING AN APPEARANCE: Your appearance date is NOT acourt date. It is the deadline
                  for filing your appearance/answer. To file your appearance/answer YOU DO.NOT NEED
                  TO COME TO THE COURTHOUSE, unless you are unable to eFile your appearance/
                  answer. You can download an Appearance form at http://www.illinoiscourts.gov/Forms/
                  approved/procedures/appearance.asp. After completing and saving your Appearance form, you can
                  electronically file (e-File) it with the circuit clerk's office.

                               Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                    cookcountyclerkofcourt.org
                                                                     Page 1 of 4
                 Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 12 of 34 PageID #:15
                                                                                                   111111111111 11111 11111 lllfI 111111111111111 IIII IIII
      Summons                                                                                      • (Os>/P ,02ij CaC¥ Q64f) B
      E-FILING: E-filing is now mandatory with limited exemptions. Toe-File, you must first create an account with
      an e-Filing service provider. Visithttp://efile.illinoiscourts.gov/ s~rvice-providers.htm to learn more and to select a
      service provider.
0
lO
a:,   If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/ faq/ gethelp.asp or talk with
0,
0
~

~
      your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
~

N
0
      person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
N
      FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about
      defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
      www.illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.    ·
      COURT DATE: Your court date will be sent to your e-File email account- or the email-address you provided to
      the clerk's office. You can also call or email the clerk's office to request your next court date. You will need to
      provide your case 1.1umber OR, if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
      will also need to provide the Defendant's birthdate.
      REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference. This is
      called a "Remote_ Appearance". Call the Circuit Clerk at (312) 603-5030 or v--isit their website at HYPERLINK
      "h~tp:/ /~cookcountyderkofcou.it.org" www.cookcountyclerkofcourt.org to find out how to do this.
      Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
      open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.

      To the officer:
      This summons must be returned by the officer or other person to whom it was given for service, with endorsement
      of service and fees, if any, immediately after service, and not less than 21 days before the day for appearance. If
      service cannot be made, this summons shall be returned so endorsed.
      This summons may not be served later than 21 days before the day for appearance.

                                    THERE IS A FEE TO FILE YOUR APPEARANCE


      @ Atty. No.:_6_0_07_0_ _ _ __                                  Witness:
      0 Pro Se 99500                                                             5/25/202111:07 AM IRIS Y. MARTINEZ
      Name: Celetha Chatman
                                                                                Iris Y Martinez, Clerk of the Court
      Atty. for (if applicable):
      Community Lawyers LLC                                          Date of Service:
                                                                                        (To be inserted by officer on copy left
      Address: 980 N. Michigan Ave., Suite 1400
                                                                                        with Defendant or other person)
      City: _Chicago

      State:   IL      Zip: 60611
      Telephone: 312-757-1880

      Primary Email: cchatman@communitylawyersgroup.co


                             Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                  cookcountyclerkofcourt.org
                                                              Page 2 of 4
                     Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 13 of 34 PageID #:16
                                                                                                     111111111111 11111 1111111111 111111111111111 IIII IIII
           Summons                                                                                   •(~IP ,{ilij G,C¥ Q64P c;
           Any person wishing to sue or defend a case as an indigent must petition the court to have the fees, costs, and
           charges associated with the proceedings waived. The Application.for Wa.tve·r of Court Fees can be found at http://
           www.illinoiscourts.gov/Forms/ approved/ procedures/Fee_Waiver.asp.
   0
   I!)
   co      Customers may visit W\V\v.cookcountyclerkofcourt.org to access the Clerk's filing fees or telephone the Civil
. gi
    ~
           Division at the local circuit clerk's courthouse.
  ......
    ~

    N
   0
    N


                                                      NOTICE TO PLAINTIFF
           You MUST select a return day of:
    ~


   0
    N          Not less than 14 or more than 40 days after issuance of summons if amount claimed is $10,000 or less;
   N
               Not less than 40 or more than 61 after issuance of summons if amount claimed is in excess of $.10,000.
   ;a'°
   u.i
    ~                                                NOTICE TO DEFENDANT
   0
   0
   w
   _J
           1. If the complaint is notarized, your answer must be notarized.
   ii:
           IFor D1stt1Ct 1 Cases Only: I
               2. On the specified Return Day, one of the following may occur:
                  a. If you are sued for $10,000 or· less, you need not file an answer unless ordered to do so by the Court.
                     1.    If Plaintiff is not present, the case may be dismissed for want of prosecution.
                      u. If you have not filed an appearance, or you have filed an appearance and are not present, the
                           Plaintiff may obtain a_n exparte default judgment against you. for the _amount claimed.
                     111. If you have filed an appearance and are present on Return Day, trial may be held that day, or may be
                           set for another day certain.
                  b. If you are sued for more than $10,000.00, and if you have filed your appearance on time, you must file
                      your answer no later than 10 days after the appearance date (return date) specified on page 1 of this
                      form. If you have not filed your appearance or answer on time, the Plaintiff may obtain an exparte
                      default judgment against you for the amount claimed. If Plaintiff is not present for the Default call,
                      the case may be dismissed for want of prosecution. If you filed your appearance and have not filed
                      your answer on time the Plaintiff may motion the court to enter a judgment.
               3. Late filing of an appearance or answer will not relieve you from a judgment or default order except by
                  court order.


           IFor D1stnct 2, 3, 4, 5,-6 Cases: I
               4. If you are sued for more than $10,000, you have 10-days from the Return Day to answer or otherwise plea.
               5. On the specified Return Day, if you are sued for $10,000 or less, you need not file an answer unless ordered
                  to do so by the Court.
               6. On the specified Status/Trial Day, one of the following may occur:
                  a. If Plaintiff is not present, the case may be dismissed for want of prosecution.
                  b. If you have not filed an appearance, or you have filed an appearance and are not present, the Plaintiff
                      may obtain an ex parte default judgment against you for the amount claimed.
                  c. If you have filed an appearance and are present on Status/Trial Day, trial may be held that day, or may
                      be set for another day certain.


                                 Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                      cookcountyclerkofcourt.org
                                                                  Page 3 of 4
               Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 14 of 34 PageID #:17
                                                                                              111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                              •    5 0 0 8 0 7 2 4 •
                            GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

     CALL OR SEND AN EMAIL MESSAGE to the telephone number oi: court date email address below for the
     appropriate division, district or department to request your next court date. Email your case number, or, if you do
-g   not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
co
~    and birthdate for a criminal case.
~

~
~

N
0
N

                 CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
     Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2 - SKOKIE
     Gen. Info: (312) 603-5133                                    Court date EMAIL: D2CourtDate@cookcountycourt.com
                     CIVIL DIVISION                               Gen. Info: (847) 470-7250
     Court date EMAIL: CivCourtDate@cookcountycourt.com                 DISTRICT 3 - ROLLING MEADOWS
     Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
                   COUNTY DIVISION                                Gen. Info: (847) 818-3000
     Court date EMAIL: Cnt:yCourtDate@cookcountycourt.com                     DISTRICT 4 - MAYWOOD
     Gen. Info: (312) 603~5710                                    Court date EMAIL: D4Co~tDate@c~okcou~tycourt.com
      DOMESTIC RELATIONS/CHILD SUPPORT                            Gen. Info: (708) 865-0040
                       DIVISION                                             DISTRICT 5 - BRIDGEVIEW
     Court date EMAIL: DRCourtDate@cookcountycourt.com            Court date EMAIL: D5CourtDate@cookcountycourt.com
                       OR
                       ChildSupCourtDate@cookcountyco~t.com
                                                                  Gen. Info: (708) 97 4-6500
     Gen. Info:   ·(312) 603-6300                                             DISTRICT 6 - MARKHAM

                 DOMESTIC VIOLENCE                                Court date EMAIL: D6CourtDate@cookcountycourt.com
     Court date EMAIL: DVCourtDate@cookcountycourt.com            Gen. Info: (708) 232-4551 ·
     Gen. Info: (312) 325-9500

                      LAW DIVISION
     Court date EMAIL: LawCourtDate@cookcountycourt.com
     Gen. Info: (312) 603-5426

                  PROBATE DIVISION
     Court date EMAIL: ProbCourtDate@cookcountycourt.com
     Gen. Info: (312) 603-6441




                          Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                               cookcountyclerkofcourt.org
                                                           Page 4 of 4
                   Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 15 of 34 PageID #:18
    Return Date: No return date scheduled                12-Person Jury                          111111111111 11111 1111111111 111111111111111 IIII IIII
    Hearing Date: No hearing scheduled
    Courtroom Number: No hearing scheduled                                                        • s ·o o s o 1 2 4 •
    Location: No hearing scheduled        ·

                                                                                                     Firm No. 60070
                                                                                                                FILED
0
lO
<X)
                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS 5/12/2021 4:32 PM
a,
0
~
                                    MUNICIPAL. DEPARTMENT, FIRST DISTRICT    IRIS Y. MARTINEZ
~
                                                                                                     CIRCUIT CLERK
N
0
N·                                                                      )                            COOK COUNTY, IL
~                OSCAR ADAN,                                            )                                  13305121
Cl..
N
C')                                                                     )
st=
~                                                                       )
N
0
N                               Plaintiff,                              )
N
~


in
                                                                        )     Case No.
u.i                             V.                                      )
~                                                                            20211109850
0                                                                       )
0
w                AFNI, INC., and COMCAST OF GEORGIA/                    )
_J

u:::             ILLINOIS/MICHIGAN, LLC,                                )
                                                                      . )
                                                                        )·
                                Defendants.                             )




                                                           COMPLAINT

                        Plaintiff Oscar Adan, brings this action under the Fair Debt Collection Practices Act, 15
                                                     .                                                 .   .
                 U.S.C. § 1692, et seq. ("FDCPA"), and the Illinois Consumer Fraud Act, 815.ILCS 505/1

                 ("ICFA"), and alleges:

                                                         NATURE OF THE CASE

                         1.     The FDCPA is a broad, remedial statute that prohibits unfair or unconscionable

                collection methods, conduct which harasses or abuses any debtor, and the use of any false or

                deceptive statements in connection with debt collection attempts.

                        2.    _ In enacting the FDCPA, Congress found that: "[t]here is abundant evidence of the

                use of abusive, deceptive, and unfair debt collection· practices by many debt collectors. Abusive

                debt collection practices contribute to the number of personal bankruptcies, to marital instability,

                to the loss of jobs, and to invasions of individual privacy." 15 U.S.C. §1692(a).




                                                                  1
           Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 16 of 34 PageID #:19
                                                                                            111111111111 11111 1111111111 111111111111111   IIII IIII
                                                                                            *    S O O 8              0     7    2     4      *


                 3.      Moreover, Congress has explicitly described the "FDCPA as regulating "abusive

0
LO
        practices" in debt collection. 15 U.S.C. §§ 1692(a)- 1692(e). Any person who receives a debt
co
0,
0
~
~
~
       . collection letter contain:ing a violation of the FDCPA is a victim of abusive practices. See 15
N
0
N

        U.S.C. §§ 1692(e) ("It is the purpose of this subchapter to eliminate abusive debt collection

.-      practices by debt collectors, to insure that those debt collectors who refrain from using abusive
N
0
~
N
~       debt collection pract_ices are not competitively disadvantaged, and to .promote consistent State
io
u..i
~       action to protect consumers against debt collection abuses").
0
0
w
_J

u:::             4.      To this end, the FDCPA encourages consumers to act as "private attorneys

       · general" to enfor~e- the public policies and protect the civil rights expressed therein. Crabill v.

        Trans Union, LLC, 259 F.3d 662, 666 (7th Cir. 2001).

                 5.      Because of this, courts have held that "the FDCPA's legislative intent emphasizes

       · the need to construe the-statute broadly, so that we may protect consumers against debt collectors'

        harassing conduct" and that "[t]his intent cannot be underesti~ated." Ramirez v. Apex Financial

        Management LLC, 567 F. Supp. 2d 1035, 1042 (N.D. Ill. 2008).

                 6.      Plaintiff seeks to enforce those policies and civil rights which are expressed

        through the FDCPA, 15 U.S.C. § 1692 et seq.

                 7.      "An action to enforce any liability created by [the FDCPA] may be brought in any
                         ~




        appropriate United States district court without regard to the amount in controversy, or in any

        other court of.competent jurisdiction, within one year from the date on which the violation

        occurs." 15 U.S.C. § 1692k(d). (emphasis added).

                                          VENUE AND JURISDICTION

                 8.      Jurisdiction over Defendants is proper under 715 ILCS 5/2-209(a)(l) (transaction

        of any business within this State), section 2-209(b)(4) (corporation doing business within this



                                                            2
         Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 17 of 34 PageID #:20
                                                                                        111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                        •    5 0 0 8 0 7 2 4 •



      State), and section 2-209(c) (any other basis now or hereafter permitted by the Illinois

0     Constitution and the Constitution of the United States).
"'
co
0)
0
~
~
               9.      DefendantAFNI, Inc. collects debts from consumers in Illinois and has a
N
0
N.

~
a..
      registered agent in Illinois.
N
(')
:.i            10.     Defendant Comcast of Georgia/Illinois/Michigan, LLC ("Comcast") is a provider
~

N
0
~
N
~       of internet and cable television. Comcast conducts ·business throughout the state of Illinois and
ii5
u.i
~       the United States. They maintain a registered _agent in Illinois at CT Corporation System, 600
0
0
w
_J

u:      S. Sec~md St., Suite 104, Springfield, Illinois, 62704.

               11..    Venue is proper in this County pursuant to 73 5 ILCS 5/2-101, because this is the .

      County in which the transactions and occurrences at issue, or some part thereof, occurred. In

      addition, Defendants regularly do business in this County.

                                                    PARTIES

              . 12.    Plaintiff Oscar Adan ("Plaintiff'), is a resident of the State of Illinois from whom

        Defendants attempted to collect a consumer debt allegedly owed for a defaulted Comcast

        account.

               13.     Plaintiff is thus a "consumer" as that term.is defined in 15 U.S.C. § 1692a(3) of

        the FDCPA.

               14.     Defendant AFNI, Inc. ("AFNI") is organized as an Illinois corporation. Its

        registered agent and office is CT Corporation System, 208 S. LaSalle St, Suite 814, Chicago, IL

        60604. ·

               15.     AFNI is engaged in the business of a collection agency, using tlJ_e mails and

        telephone to collect consumer debts originally ow_ed to others,




                                                         3
 Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 18 of 34 PageID #:21
                                                                                111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                •     5 0 0 8 0 7 2 4 •



      16.     AFNI is licensed as a collection agency with the.Illinois Department of Financial

and Professional Regulation, license# 009000984.

      17. · Defendant AFNI is ·a "debt collector" as that term is defined in 15 U .S .C §

1692a(6) of the FDCPA.

      18.     Comcast Corporation ("Comcast''.),     is a Pennsylvania corporation.

      19.     Comcast is a provider of internet and cable television. Comcast conducts ·

business throughout the state of Illinois and the United States.

                                 FACTUAL ALLEGATIONS

      20.     According to Defendants, Plaintiff incurred a debt for goods and services used for

personal family or household purposes, originally for a Comcast consumer cellular account used

for personal purposes, account number beginning with 19932**** ("debt"). The debt is thus a

"debt" as that term is defined at§ 1692a(6) of the FDCPA. ·

      21.     The debt was not paid and subsequently went into default.

      22.     Comcast then retained a debt collector, Enhanced Recovery Company ("ERC"),

who attempted to collect the debt from Plaintiff.

      23.     In response to collection attempts by ERC on behalf of Comcast, Plaintiff retained

the services of Community Lawyers LLC, who on June 24, 2019, sent an electronic

communication to Comcast, via its collection agency ERC, indicating that Plaintiff disputed the

debt. (Exhibit A, Dispute and Representation Letter).

      24.    · ERC receiyed Plajntiffs dispute on June 28,2019.

    · 25.    .· Pursuant to the FDCP A, ERC was now required to communicate c:inly with

Plaintiffs counsel because ERC was informed that Plaintiff was represented by counsel in

connection with the debt.



                                                 4
          Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 19 of 34 PageID #:22
                                                                                           111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                           *    5     0    0    8     0    7    2     4    *


               26.       Pursuant to the FDCPA, ERC was now required to include Plaintiffs dispute in

0
I!)      any future credit reporting because ERC was informed about the dispute.
co
a,
0
~
~
               27.       Instead of reporting Plaintiffs dispute, ERC closed its collection file on Plaintiff -
N
0
N

         and removed the entirety of the credit reporting of the Comcast debt from Plaintiffs credit


N
         report.
0
N
C\i
~              28.       ERC returned the collection file to Comcast, including, upon information and
'u..i°
~        ·belief, Plaintiffs attorney's contact information and the content of Plaintiffs dispute.
·o
0
w
_J

u:             29.       Now with ERC unable to contact Plaintiff without going through his lawyer, and

         unable ·10 report the debt without noting its disputed status, Comcast chose to retain a different

         debt collector.

               30.       Upon information and believe, Comcast ceased using ERC to collect the debt

         because ERC was bound by certain requirements under the FDCPA. Specifically, Comcast did

         not want co_llect efforts on the debt to be impeded by the requirement that ERC communicate

         only with Plaintiffs lawyer and that ERC include Plaintiffs dispute in future credit reporting.

                   31.   Comcast thus retained the services of a new debt collector, AFNI, in an attempt to

         collect on the debt.

                   32.   Upon information and belief, both AFNI and Comcast knew that Plaintiff was

         represented by c::ounsel in connection with the debt, and that Plaintiff disputed the debt.

                   33.     Plaintiffs notice that he was represented by counsel and notice of his dispute was

         sent to ERC, as Comcast' s agent, in writing.

                   34.     Upon information and belief, such written-notice was included in Comcast's

         books and records for the debt.




                                                            5
        Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 20 of 34 PageID #:23
                                                                                     . 111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                       •    5 0 0 8 0 7 2 4 •



             35.     Upon information and belief, this inform~tion was shared by Comcast with AFNI

0
l{)    when Comcast placed the debt with AFNI after ERC returned the debt to Comcast.
co
Ol
0
~
~
~            36.     AFNtbegan reporting Plaintiffs debt on Plaintiffs credit report in 2020 ..
N
0
N

             37.     Plaintiff obtained a copy of his Trans Union credit report on April 27, 2020 and

~
       noted that AFNI had reported the debt without noting his dispute. (Exhibit B, Redacted Excerpt
N
0
N
N
~      from Plaintiffs Trans Union Report).
'°
u.i
~            38.     AFNI again reported the debt with no dispute on May 12, 2020.
0
0
w
_J

u:::         39.     Thereafter, Plaintiffs attorneys notified AFNI of the disputed status of the

       account. Just like ERC, AFNI subsequently deleted the credit reporting and returned the account

       to Comcast in response to Plaintiffs additional dispute and representation letter.

             40.     Defendant failed to communicate that Plaintiffs debt was disputed when it

       communicated other information to Transunion regarding the debt.

             41.     15 U.S.C. § 1692e of the FDCPA provides as follows:

                     False or misleading representations

                     A debt collector may not use any false, deceptive, or misleading
                     representation or means in connection with the collection of any debt.
                     Without limiting the general application of the foregoing, the following
                     conduct is a violation of this section:

                     ... (8) Communicating or threatening to communicate to any person
                     credit information which is known or which should be known to be
                     false, including the failure to communicate that a disputed debt is
                     disputed ....


             42.     AFNI failed to communicate a dispute to the TransUnion credit reporting agency,

        in violation of 15 U.S.C. § 1692e(8), when it knew or should have known about the dispute and

        communicated other information regarding the debt to the credit reporting agency.




                                                       fr
       Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 21 of 34 PageID #:24
                                                                                        111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                        *    S O O 8               0    7    2     4    *



            43. ·   The providing of consumer cellular accounts to illinois consumers, and billing for

0
ll')   those payments,' are activities of trade and commerce as those terms are .defined in the Ill ino'is
co
a,
0
~
~
       Consumer Frauc;I and Deceptive Business Practices Act, 815 ILCS 505/1 et seq ("ICFA").
N
0
N

            44.     At all times relevant to this complaint, Comcast authorized, directed, and ratified

~
       AFNI's actions taken in connection with the collection of the debt. .
N
0.
N
N
~           45.     Thus, Comcast was at all times relevant to this Complaint, and currently is,
in
u.i
~      engaged in trade and commerce in the State of Illinois by offering, billing for, and collecting
0
0
w
_J

u::    payments for credit card accounts for Illinois consumers.

             46.    The ICF A defines "consumer" as "any person who purchases or contracts for the

       purchase of merchandise not for resale in the ordinary course of his trade or business but for

       his use or that of a member· of his household." 815 ILCS 505/l(e).

             47.    Plaintiff is a "consumer" as that term is defined in the ICFA because Plaintiff

       contracted with Comcast for a co.nsumer credit account primarily for personal and household

       purposes.

             48.     Section 2 of the ICFA prohibits unfair or deceptive practices and states, in

       relevant part, as follows:

                     Unfair methods of competition and unfair or deceptive acts or
                     practices, including but not limited to the use or employment of any
                     deception, fraud, false pretense, misrepresentation or the concealment,
                     suppression or omission of such material fact, or the use or employment
                     of any practice described in section 2 of the "Uniform Deceptive Trade
                     Practices Act", approved August 5, 1965, in the conduct of any trade or
                     con:imerce are hereby declared unlawful wh'ether any person has in fact
                     been-misled, deceived or damaged thereby.

              815 ILCS 505/2.




                                                        7
       Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 22 of 34 PageID #:25
                                                                                           111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                           •    5 0 0 8 0 7 2 4 *



            49.      Comcast employed unfair methods of competition in violation of Section 2 of the

0
lO
       ICF A by withdrawing a debt.from a debt collector and reassigning it to a new debt collector m
a:,
0)
0
~
~

~
       an effort to· circumvent Plaintiffs right to disp_ute the debt under federal law.
N
0
N

            50.      Comcast employed unfair methods of competition in vi"olation of Section _2 of the

       ICFA by withdrawing a debt from a debt collector and reassigning it to a new debt collector in

       a:n effort to circumvent Plaintiffs right to have all communications regarding the debt direct to
u.i
~      his lawyer, and not directly to him.
0
0
w
-'
u::          51.     Plaintiff was damaged by Comcast' s conduct as explained supra.

             52.     Defendants' communications cause negative emotions including hopelessness,

       annoyance, aggravation, and other garden variety emotional distress.

             53.     Defendants' collection communications are to be interpreted under the

       "unsophisticated consumer" standard. See, e.g., Gammon v. GC Services, Ltd. Partnership, 27

       F.3d 1254, 1257 (7th Cir. 1994).

                   COUNT I - FAIR DEBT. COLLECTION PRACTICES ACT-AFNI

             54.      Plaintiff re-alleges and incorporates the above paragraphs into this count.

             55.      Plaintiff was damaged by AFNI's conduct as outlined above.

             56.     AFNI failed to communicate a dispute to the TransUnion credit reporting agency,

       in violation of 15 U.S.C. § 1692e(8), when it knew or should have known about the dispute and

       communicated other information regarding the debt to the credit reporting agency.

             WHEREFORE, Plaintiff asks that this Court enter judgment in his favor and against

      Defendant AFNI as follows:

                           A.    Statutory damages pursuant to 15 U.S.C. § l 692k(a)(2);




                                                        8
         Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 23 of 34 PageID #:26
                                                                                             111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                             •    5    0     0    8     0    7    2     4    •



                             B.    Costs and reasonable attorney'fees pursuant to 15 U.S.C.

0
Ll)
                                   § 1692k(a)(3); and
co
a,.
0
.~
~
                            · C.   Stich other or fu~her relief as this Court deems proper.
N
0
N

          COUNT II-ILLINOIS CONSUMER FRAUD ACT FOR FALSE AND DECEPTIVE
                           BUSINESS PRACTICES-COMCAST
~



"'
0              57.    Plaintiff re-alleges above paragraphs as set forth fully in this count
~
N
~


in
u.i            58.     Comcast employed unfair methods of competition in violation of Section 2 of the
~
0
0
UJ
         ICF A by withdrawing a debt from a debt collector and reassigning it to a new debt collector m
....J
LL

         an effort to circumvent Pl_aintiff s right to dispute the debt under federal law.

               59.    Comcast employed unfair methods of competition in violation of Section 2 of the

         ICF A by withdrawing a debt from a debt collector and reassigning it to a new debt collector · in

         an effort to circumvent Plaintiffs right to ha_ve all communications regarding the debt direct to

         his lawyer, and not directly to him.

               60.    Plaintiff was damaged by Defendant Comcast's actions including harm to his

        reputation and payme!}tS obtained from Plaintiff through fraud and unlawful conduct.

               WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiffs favor and

        against Defendants as follows:

                              A.      Actual damages suffered by the Plaintiff;

                              B.      Punitive damages;

                              C.      Plaintiffs attorney fees and costs;

                              D.       Such other or further relief as the Court deems proper.

                     COUNT 111-WILLFULL & WANTON CONDUCT-COMCAST

               61.     Plaintiff re-alleges above paragraphs as set forth fully in this count.




                                                          9
         Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 24 of 34 PageID #:27
                                                                                        111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                                         •     5   O· 0      8 0        7 2        4    •



               62.     Comcast had a duty to exercise care ih the collection of the debt from Plaintiff,

0
I.()   who had exercised his rights under various federal consumer protection statutes.
CX)
0)
0
~
~
               63.     Comcast acted utterly indifferent to and consciously disregarded those rights,
oN-
N

       including the right to representation by an attorney and the right to dispute a debt.

               64.     Specifically, when Plaintiff exercised his rights, Comcast withdrew the debt and

       reassigned it to a new collector in a deliberate attempt to circumvent Plaintiffs rights under
u..i
~      federal law.
0
0
w
_J

u:::           65.     These actions constitute willful and wanton conduct, which proximately caused

       his injuries.

               WHEREFORE, Plaintiff requests that the Court enter judgment in Plaintiffs favor and

       against Defendants as follows:

                              A.      Actual damages suffered by the Plaintiff;

                              B.      Punitive damages;

                              C.      Plaintiffs attorney fees and costs;

                              D.      Such other or further relief as the Court deems proper .


                                               . JURY DEMAND

                                          Plaintiff demands trial by jury.

                                                                     Respectfully submitted,


                                                                     By: s/Celetha C. Chatman
                                                                     One of Plaintiffs ·Attorneys

       Michael Wood
       Celetha Chatman
       Community Lawyers, LLC
       20 N. Clark Street, Suite 3100 .
       Chicago, IL 60602
       Ph: (312) 757-1880
            Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 25 of 34 PageID #:28
                                                                          111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                           •   5 0 0 8 ·O                 7 2 4           *



           Fx: (312) 265-3227
           cchatman@communitylawyersgroup.com ·
0
I()
co
0,
0
~

~

N
0
N

~
a..
N
(")

'<!'
~

N
0
N
N
~


i?i
u..i
~      .
0
0
w
__J

u::




                                                  11
                  Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 26 of 34 PageID #:29
         1910 - No Fee Paid                                                          111111111111 11111 1111111111 111111111111111 IIII IIII
       . 1919 - Fee Paid                                                              •    5 0 0           8 0 7 2 4                 *
        Jury Demand                                                                       (Rev. 12/01/20) CCG 0067
                                                                    .     .
                               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                 ·
                              MUNICIPAL           DEPARTMENT/FIRST             DISTRICT




        Oscar Adan
~

N
                                     v.
0
N
                                                                        No. _ _ _ _ _ _ _ _ _ _ __
N
~


i?i
u.i     AFNI, Inc. et al
~
0
0
w
_J
                                                  JURYDEMAND
u:::   The undersigned demands a jury trial.




                                                                    Celetha Chatman
                                                                                 (Signature)




        □ Atty.No.: _60_0_70
                           _ _ __
       Name: Celetha Chatman ·
       Atty. for: Community Lawyers LLC
       Address: 20 N. Clark Street, Suite 3100
       City/State/Zip: Chicago, IL 60639
       Telephone: (312) 757-1880                              Dated: May 12, 2021
       Primary Email: cchatman@communitylawyersgroup.com




                 IRIS Y. MARTINEZ, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                      Page I of I
                  Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 27 of 34 PageID #:30
    Return Date: No return date scheduled                                       111111111111 11111 1111111111 111111111111111 IIII IIII
    Hearing Date: No hearing scheduled
    Courtroom Number: No hearing scheduled                                      •    5    0     0    8     0    7    2     4    • ·
    Location: No hearing scheduled                                                       FILED
                                                                                         5/12/2021 4:32 PM
                                                                                         IRIS Y. MARTINEZ
                                                                                         CIRCUIT CLERK
                                                                                         COOK COUNTY, IL
                                                                                         20211109850

                                                                                          13305121

~
Q.
N
..,.
(')


.....
N
0
N
N
.....
io
u.i
~
0
w
_J

u:::




                                             EXHIBIT A
              Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 28 of 34 PageID #:31
                                                                                                   111111111111 11111 1111111111 111111111111111 IIII IIII

                                                Community Lawyers LLC                               *   S O O 8 0 7 2 4                            *
                                                 20 N. Clark Street, Suite 3100
                                                    Chicago, Illinois 60602
                                                      PH: (312)765-7561
 0
'll)
 <Xl
 Ol
 ........
 0
            June '.?4, 2019
 ....
 N
 0
 N
            Enhanced Recovery Company
            PO Box 57547
            Jacksonville, FL 32241
 ....
 N
 0
 N          Re:      OSCAR ADAN
 N
 ....
 io
 u..i
 ~                  ACCOUNT: 19932**** (COMCAST CABLE COMMUNICATIONS)
 0                  Current Amount of Debt: $619
 w
 _,
 u::
            Dear Sir or Madam:

            The above referenced client is represented by our firm regarding all matters in connection with the above
            referenced debt, please direct any future communication regarding this account to our office. This client
            regrets not being able to pay, however, at this time they are insolvent, as their monthly expenses exceed
            the amount of income they receive, and the amount reported is not accurate. If their circumstances should
            change, we will be in touch.

            If you wish to discuss this matter, please contact our office directly at (312) 765-7561 to speak with the
            attorney assigned to the matter, Michael Wood.

            Sincerely,
            Isl Michael Wood

            Client Name:

            OSCAR ADAN
       Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 29 of 34 PageID #:32
                                                                     111111111111 11111 1111111111 111111111111111 IIII IIII
                                                                     •    5 0 0           8 0 7 2 4                  •




0
lO
co
0:,
0
~

~

N
0
N

:::E
a..
N
~
'"t"
~

N
.:,
~
N
~


in
u.i
~
0
0
w
...J
LL




                                 EXHIBITB
                  Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 30 of 34 PageID #:33




                                                                    · 111111111111 11111 1111111111 111111111111111   l!I! 1111
                                                                       •    5    0    0     8    0    7    2     4




g
co
0,
~    Names Reported:   OSCAR ULISES ADAN and ADAN OSCAR
                Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 31 of 34 PageID #:34




                                                                      I   llllll 11111 11111 1111111111 111111111111111 IIII IIII
                                                                                                    0 7 2




AFNI #107544"'"'" ·
PO BOX 3097
BLOOMINGTON, IL 61702-3097
(800) 371-3645

Placed for            01/21/2020    Balance:             $619                           Pay Status:                            >In Collection<
collection:                         Date Updated:        04/12/2020


                                                    Page 8 of 29
                        Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 32 of 34 PageID #:35




                                                                                                 I 11111111111 11111 1111111111 111111111111111   IIII IIII
                                                                                                 •    5 0 0 8 0 7 2 4                               •

     Responsibility:          Individual Account             Original Amount:          $619
     Account Type:            Open Account                   Original Creditor:        COMCAST
     Loan Type:               COLLECTION                     Past Due:                 >$619<
                              AGENCY/ATTORNEY
g
co
gi   Remarks: >PLACED FOR COLLECTION<
     Estimated month and year that this item will be removed: 11/2024




                                                                                  Page 9 of 29
                  Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 33 of 34 PageID #:36
                                                                                                       111111111111 11111 1111111111 111111111111111 IIII IIII
        Civil Action Cover Sheet                                                                       • (~/cP ~2ij (eC¥ Q52') A
                                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                   MUNICIPAL DEPARTMENT/                        FIRST. DISTRICT
0
I!')
co      OSCAR ADAN                                                    Case No.
0)
0
~

                                                         Plaintiff
N
0
                                                                      Jury Demand         O Yes   O No
N                                   V.
:::l:
c..                                                                   D       I need language help in court.
N       AFNI, Inc. et al
C')

st'
                                                       Defr:ncfant    I speak - - - - - - - - - - - - - - - - -
~
~                                               CIVIL ACTION COVER SHEET
N
~


in      A Civil Action Cover Sheet shall be filed with the complaint in' all civil actions. The information contained herein
u..i
~       is for administrative purposes only and cannot be introduced into evidence. Please check the box in front of the
0
0       appropriate general category which best characterizes your action.
UJ
....J
u:::    Civil Case (A)                                                    D     0001 Personal Injury
          D 0004 Tort not Personal Injury                                 D · 1001   Personal Injury Gury)
          D · 1004 Tort not Personal Injury CTury)                        D     0063 Tort Intentional
          D 0007 Confession_of Judgment                                   D     1063 Tort Intentional Gury)
          D 1007 Confession of Judgment CTury)                            D     0062 Property Damage
          0 0008 Replevin                                                 D     1062 :Property Damage Gury)
          D 1008 Replevin CTury)
          D 0017 Detinue                                              Other Litigation Case
          0 .1017 Detinue CTury Demand)                               (i.e. credit card agreements, any contract between two or
          D 0031 ForeignJudgment                                      more individuals)
                     Filing Out of State/Out of Country .                 D     0002    Breach of Contract
          D 0054 Registration of Administrative Judgment                  D     1002    Breach of Contract Oury)
        Tort/Personal Injury Case                                         D     0071    Fraud
                                                                          D     1071    Fraud Oury) .
        Any wrong or damage done to another person, such
                                                                          D     0072    Consumer Fraud
        as,. physical pain, illness, or any impairment of physical
                                                                          D     1072    Consumer Fraud Oury)
        condition resulting from the careless or negligent actions
                                                                          D     0073    Breach of Warranty
        of others. The most common cases involve auto
                                                                          D     1073    Breach of Warranty Gury)
        accident injuries.
                                                                          D     007 4   Statutory Action Complaint
          D    0027   Personal Injury Motor Vehicle                       Ill   1074    Statutory Action Complaint Gury)
          D    1027   Perso_nal Injury Motor Vehicle CTury)               D     0068    Consumer Debt Complaint
          D    0048   Dram Shop                                           D     1068    Consumer Debt Complaint Gury)
          D    1048   Dram Shop CTury)
          D    0049   Product Liability    .                          Civil Case (B)
          D    1049   Product Liability CTury)                          D Filing a~ Illinois Court Judgment
          D    0051   Personal Injury Subrogation                       D 0100 Petition for Discovery
          D    1051   Personal I~jury Subrogation CTury)                           A Petition 'to take depositions or subpoena
          D    0057   Personal Injury Motor Vehicle Subrogation                    records before a case is filed.
          D    1057   Personal Injury Motor Vehicle Subrogation         D 0009 Name Change (Suburban Districts only)
                      CTury)

                             Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                  cookcountyclerkofcourt.org
                                                                Page 1 of 2
                Case: 1:21-cv-03568 Document #: 1-1 Filed: 07/02/21 Page 34 of 34 PageID #:37
                                                                                                      111111111111 11111 1111111111 111111111111111 IIII IIII
      Civil Action Cover Sheet                                                                        •(O?/P foll} q:fyl ~2() B
      Civil Housing Case                                                        .
                                                                     Eviction Case/ Civil Eviction/ CHA Eviction
      (i.e. condominium conversion, conservation~                    A summary proceeding in which the landlord seeks · ·
0
      demolition/ objection to fast track, exterior walls/           to restore possession of the premises or paymen~ of
'°
co
Ol
      facades, fire protection, heat calJ (including                 rent when the tenant has wrongfully withheld rent or
0
~
      Unincbrporated Cook County), lead paint new                    possession of the premises.
N     developments, public nuisance, public places of
0
N                                                                        d     0005   Eviction (possession only)
      amusement, strategic task force inspecti.ons)
                                                                         □     1005   Eviction (possession only) Oury)
        D    0038    Housing                                             □     0006   Joint Action (possession and rent)
~

N
        D    0086    Objection to Fast Track                             □     1006   Joint Action (possession and rent) Oury)
0
~
        D    Q0.44   Criminal Ordinance Violation                        □     0018   Distress for Rent
N
~


ii5
        D    0037    Heat Case                                           □     1018   Distress for Rent Oury)
u.i     D    0034    Vacant Building                                     □     0023   Mortgage Foreclosure Eviction
~
0
0     Pro Se Case Type (First Municipal Civil Division                   □     1023   Mortgage Foreclosure Eviction Oury)
w
_J
                        only)                                            □     0024   Mortgage Foreclosure Eviction - Joint
LL
                                                                                      Action
      The Pro Se Court section of the Civil Division resolves            □     1024   Mortgage Foreclosure Eviction - Joint
      disputes between parties where the amount at issue                              Action Oury)
      does not exceed $5,000. The party may act as their own             □     0021   CHA Eviction
      attorney. Forms can be completed at the Pro Se desk in             □     1021   CHA Eviction Oury)
      Room 602.                                                          □     0022   CHA Joint Action
        D    0050 Pro Se ($5,000 or less)                                □     1022   CHA Joint Action Oury)




      0 Atty. No.: _6_00_7_0_ _ __           0 Pro Se 99 500         Pro Se Only:       D I have read and agree to the terms of
      Atty Name: Celetha Chatmna                                                           the Clerk's Office Electronic Notice
                                                                                           Policy and choose to opt in to
             c
      A tty. 1or: Community Lawyers LLC                                                    electronic notice from the Clerk's
                                                                                           office for this case at this email
      Address: 20 N. Clark Street, Suite 3100
                                                                                           address:
      City: Chicago                                  State:   IL
                                                                      Email:
      Zip: 60602

      Telephone: (312) 757-1880

      Primary Email: cchatman@communitylawyersgroup.co1




                            Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                                 cookcountyclerkofcourt.org
                                                               Page 2 of 2
